Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the neck" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krebs et al. (EP3354182A1).
Regarding claim 1,  Krebs
a base (base 16, figure 8) configured to move over a surface to be cleaned;
a handle (pistol grip 20, figure 5)  coupled to the base and the handle operable to move the base over the surface;
a dispensing nozzle (steam distribution nozzle 32, figure 9) configured to dispense a fluid onto the surface to be cleaned;
an actuator (actuator 30, figure 5) that controls a flow of the fluid through the dispensing nozzle; and
a supply tank (supply tank 24, figure 5) in fluid communication with the dispensing nozzle, the supply tank
including,
a tank body (see supply tank 24, figure 5; para 0011) configured to store the fluid, and a collar (see figure 5, 7 annotated figure 10) coupled to the tank body, the collar including a latch (pivoting latch 78, figure 7; para 0018) that removably couples the supply tank to the floor cleaner.

    PNG
    media_image1.png
    549
    558
    media_image1.png
    Greyscale

Regarding claim 2, Krebs teaches the supply tank further includes a lid, wherein the tank body includes an opening through which the tank body is filled with the fluid, and wherein the lid is removably attached to the opening (see para 0011, describes adding fluid to supply tank housing).
	Regarding claim 11, Krebs teaches wherein the latch is movable between a latched position and an unlatched position, and wherein the supply tank is removable from the floor cleaner when the latch is in the unlatched position and the supply tank is secured to the floor cleaner when the latch is in the latched position (see para 0018, describes the pivoting button 78 mounting steam unit 12 to handle 14).
	Regarding claim 13, Krebs teaches wherein the latch pivots between the latched position and the unlatched position (see para 0018, pivoting button 78, figure 10).
Claim(s) 1-2,9-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chavana et al. (US 20190133398 A1), hereinafter Chavana.
Regarding claim 1, Chavana teaches 
a base (bottom side 1001d, figure 1) configured to move over a surface to be cleaned;
a handle (handle 105, figure 1) coupled to the base and the handle operable to move the base over the surface;
a dispensing nozzle (see para 0042, discloses a spray nozzle) configured to dispense a fluid onto the surface to be cleaned;
an actuator (trigger 133, para 0028) that controls a flow of the fluid through the dispensing nozzle; and
a supply tank (cleaning fluid tank 107, figure 1) in fluid communication with the dispensing nozzle, the supply tank including, a tank body (cleaning fluid tank vessel 139, figure 1, para 0038) configured to store the fluid, and
a collar (shaft 125, figure 1) coupled to the tank body, the collar including a latch (para 0038) that removably couples the supply tank to the floor cleaner.
Regarding claim 2,Chavana teaches wherein the supply tank further includes a lid (cap 603, figure 6), wherein the tank body includes an opening (see para 0082) through which the tank body is filled with the fluid, and wherein the lid is removably attached to the opening (para 0082).
Regarding claim 9, Chavana teaches wherein wherein the lid (cap 603, para 0082) includes a tube (second fluid coupling 601, para 0082-0083,0109; discloses first fluid coupling fluid to flow from the cleaning tank through first fluid coupling) that extends into the tank body to provide fluid communication between the tank body and the dispensing nozzle.
Regarding claim 10, Chavana teaches wherein the lid include an opening that provides fluid communication between the tank body and the dispensing nozzle (para 0082-0083,0109).
Regarding claim 11, Chavana teaches wherein the latch is movable between a latched position and an unlatched position, and wherein the supply tank is removable from the floor cleaner when the latch is in the unlatched position and the supply tank is secured to the floor cleaner when the latch is in the latched position (para 0038,0066,0084).
Regarding claim 12, Chavana teaches wherein the latch is biased toward the latched position (see para 0038, describes different type of latching/locking mechanisms ).
Regarding claim 13, Chavana teaches wherein the latch pivots between the latched position and the unlatched position (see para 0038, describes a latch mechanism to removably secure cleaning fluid tank and remove the cleaning fluid tank).
Regarding claim 14, Chavana teaches wherein the latch is a first latch (para 0038) and the collar further includes a second latch (lock hook 153, para 0038).	Regarding claim 15, Chavana teaches wherein the latch is a first latch and the collar further includes a second latch (para 0038).
Regarding claim 16, Chavana teaches wherein the supply tank (cleaning fluid tank 107, figure 1) is removably coupled to the handle (para 0038, 0066,0084, see handle 105, figure 1).
Regarding claim 17, Chavana teaches herein the handle (see handle 105, figure 3) includes a supply tank housing (see fluid tank 107 structure, figure 3) having a recesses (figure 3) that receives the supply tank when the supply tank is coupled to the handle (para 0020,0024 0038).
Regarding claim 18, Chavana teaches wherein the latch engages the supply tank housing to couple the supply tank to the handle (para 0038, figures 1-3).
Regarding claim 19, Chavana teaches a recessed portion and the collar (shaft 125, figures 1-3)  is nested in the recessed portion of the tank body (see fluid tank 107, figure 1 para 0029, 0038)
Regarding claim 20, Chavana teaches a body (body 101, figure 3) having a fluid recovery system (recovery tank 109, figure 1; para 0029-0030) including, a suction nozzle  having a suction inlet (abstract), a recovery tank in fluid communication with the suction nozzle by a fluid passageway (para 0029,0030,0040) and a suction source (abstract) configured to draw fluid from the suction nozzle to the recovery tank (para 0100).
Regarding claim 21, Chavana teaches wherein the handle includes the dispensing nozzle (para 0025, 0028) and the supply tank (cleaning fluid tank 107, figure 3), and wherein the handle is selectively releaseably attached to the body (para 0061).
Claim(s) 1-8,18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasen et al. (US 5937475 A), hereinafter Kasen.
Regarding claim 1, 
a base (base assembly 14, figure 1; discloses “ the operator can grasp grip 58 and manipulate the base assembly 14 and forward and backward over the surface being cleaned”) configured to move over a surface to be cleaned;
a handle ( handle 18, figure 1; col 3 lines 35- 39) coupled to the base and the handle operable to move the base over the surface;
a dispensing nozzle (spray tips 114, figure 4; col lines 3-8) configured to dispense a fluid onto the surface to be cleaned;
an actuator (trigger  that controls a flow of the fluid through the dispensing nozzle; and
a supply tank (tank assembly 20, figure 2 ) in fluid communication with the dispensing nozzle, the supply tank including, a tank body (figure 5) configured to store the fluid (col 6 lines 37-45), and
a collar (upper housing 16,  figure 2) coupled to the tank body, the collar including a latch (latches 46, figure 2; col 3 lines 3-10) that removably couples the supply tank to the floor cleaner.
Regarding claim 2, Kasen teaches wherein the supply tank further includes a lid (cap 120, figure 4), wherein the tank body includes an opening (col 5 lines 20-30) through which the tank body is filled with the fluid, and wherein the lid is removably attached to the opening (col 5 lines 20-30, col 6 lines 37-44).
Regarding claim 3, Kasen teaches herein the tank body includes threads adjacent the opening, and wherein the lid includes threads that removably couple the lid to the threads of the tank body (see thread boss 118, figure 5; col 5 lines 20-25).
Regarding claim 4, Kasen teaches  wherein the collar includes an aperture (sidewalls 220, figure 5) and the threads of the tank body extend through the aperture of the collar (see figure 5, when tank body is connected through connection of 216 to 218 to upper housing 16 threads extend ).
Regarding claim 5, Kasen teaches wherein the collar is coupled to the tank body by the threads (col 5 lines 65- col 6 line 12, the collar is connected through thread 118 being connected to 150 as shown in figure 5 which connects upper housing 16).
Regarding claim 6, Kasen teaches a neck and the threads of the tank body are located on the neck. ( see above thread boss 118, annotated figures below).

    PNG
    media_image2.png
    237
    457
    media_image2.png
    Greyscale

Regarding claim 7, Kasen teaches  flange around the neck adjacent the threads, the threads (threaded 118, figure 5) disposed between the flange and the opening, wherein the collar is coupled to the tank body by the flange (see annotated figures above).
Regarding claim 8, Kasen teaches wherein the lid is attached to the tank body to couple the collar to the tank body ((col 5 lines 65- col 6 line 12, the collar is connected through thread 118 being connected to 150 through cap 120 as shown in figure 5 which connects upper housing 16).
Regarding claim 9, Kasen teaches wherein the lid (cap 120) includes a tube (valve 122 and straw 132) that extends into the tank body (tank 42/44) to provide fluid communication between the tank body and the dispensing nozzle (fluid flows through valve 122 necessarily).
Regarding claim 18, Kasen teaches wherein the latch engages the supply tank housing to couple the supply tank to the handle (see col 3 lines 3-11).
Regarding claim 19, Kasen teaches wherein the tank body includes a recessed (see figure 1,5, 11; col 3 lines 3-11) portion and the collar is nested in the recessed portion of the tank body.
Regarding claim 20, Kasen teaches a body having a fluid recovery system (col 9 line 30-40,55-65 col 8 lines 55-60) including, a suction nozzle having a suction inlet, a recovery tank in fluid communication with the suction nozzle by a fluid passageway, and a suction source configured to draw fluid from the suction nozzle to the recovery tank (claim 14 “ a waste water recovery tank fluid connected to the vacuum motor and to the suction nozzle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                            

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723